Exhibit 10.16
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Between
SUSPECT DETECTION SYSTEMS, INC.
And
GIL BOOSIDAN


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
this 21st day of June, 2011 by and between SUSPECT DETECTION SYSTEMS, INC., a
Delaware corporation having its Principal Office located at 150 West 56th
Street, Suite 4005, New York, New York 10019 (“SDSS”), and GIL BOOSIDAN, an
individual residing at 3333 Henry Hudson Parkway, Apartment 1G, Bronx, New York
10463 (the “Employee”).


W I T N E S S E T H:


WHEREAS, SDSS desires to employ and to continue the employment of the services
of the Employee as the Chief Executive Officer of SDSS and the Employee desires
to accept such employment, subject to the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged, the parties hereto agree as follows:


1.           Employment.  Subject to the provisions of this Amended and Restated
Employment Agreement, SDSS hereby employs and continues the employment of the
Employee as the Chief Executive Officer of SDSS.  The Employee agrees to devote
so much of his time and effort as are necessary for the faithful performance of
his duties, as set forth below, for the management and operation of the business
of SDSS.


2.           Standard of Care.  The Employee’s standard of care to SDSS shall be
to refrain from engaging in gross neglect, negligent or reckless conduct or
intentional misconduct.  In discharging his duties, the Employee shall be fully
protected in relying in good faith upon the records required to be maintained by
SDSS and upon such information, opinions, reports or statements by SDSS or its
agents, or by any other person, as to matters the Employee reasonably believes
are within such other person’s professional or expert competence and who has
been selected with reasonable care by or on behalf of SDSS, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits or losses of SDSS.


3.           Results of the Employee’s Services.  SDSS shall own, and the
Employee hereby expressly grants to SDSS, exclusively and in perpetuity, all
rights in and to results and proceedings of the Employee’s services, including,
without limitation, any contracts negotiated by the Employee, all suggestions,
ideas, techniques, forms, pamphlets, and other contributions and materials
originated or developed by the Employee during the term of this Amended and
Restated Employment Agreement, and in and to all earnings derived by reason of
the Employee’s services and efforts within the scope of the Employee’s
employment hereunder.  The Employee hereby waives any and all right, title or
interest that he might otherwise have therein or thereto, or in or to the
results or proceeds derived by the Employee or others from the use of any
thereof.
 
 
1

--------------------------------------------------------------------------------

 


4.           Duties.  The services to be performed by the Employee include all
of the duties to be performed by the Chief Executive Officer of SDSS including,
without limitation, services as may reasonably be directed by the Board of
Directors of SDSS; developing and implementing international manufacturing,
sales, marketing and distribution strategies; conducting market research and
assessing the competitive environment to identify international opportunities;
developing business plans for new business development; reviewing current
manufacturing, sales and distribution strategies to facilitate growth;
developing appropriate marketing strategies; developing strategies to improve
operational efficiencies of international manufacturing and distribution;
analyzing sales, marketing, and distribution goals; preparing growth forecasting
reports and presenting findings to the Board of Directors with respect to
domestic and international markets; hiring and firing managers and employees of
SDSS; directing the activities of and assigning responsibilities to the managers
and employees of SDSS; and engaging and terminating outside professionals
retained by SDSS, including attorneys and accountants.


5.           Term.   The term of this Amended and Restated Employment Agreement
shall commence as of the date set forth above and shall continue until either
party provides the other with no less than ninety (90) days prior written notice
that such party desires to terminate this Agreement.  Notwithstanding the
foregoing and in addition to such rights of termination as are otherwise set
forth in this Agreement, SDSS shall have the additional right to terminate this
Agreement for cause in the event of a material breach by the Employee in the
performance of his duties hereunder.


6.           Compensation.  In consideration of the services to be performed
under this Amended and Restated Employment Agreement, and conditioned upon the
Employee’s dutiful and faithful performance of his required services hereunder,
the Employee shall be paid a total of $30,000.00, which shall be paid in cash by
SDSS in equal installments on September 30, 2011, December 31, 2011, March 31,
2012 and June 30, 2012 by company or bank check or by wire transfer to a bank
account designated by the Employee.  In addition, SDSS shall issue 1,200,000
shares of its common stock to Employee in consideration for his execution of
this Amended and Restated Employment Agreement and his full and faithful
performance of his obligations and duties hereunder.


7.           Options.  Subject to the prior approval of the shareholders of
SDSS, SDSS hereby grants to the Employee 6,000,000 options of common stock of
SDSS, exercisable at $0.10 per share, from the stock option plan adopted by
SDSS.  Of the said total of 6,000,000 options, 2,666,680 shares shall vest upon
the Employee’s execution of this Amended and Restated Employment Agreement and
the balance of 3,333,320 shares shall vest in equal monthly amounts of 166,667
shares during each and every calendar month during the twenty (20) month period
commencing on July 1, 2011.  The said options shall terminate in accordance with
the terms of SDSS’ “2009 Global Incentive Option Plan.”  Notwithstanding
anything contained herein to the contrary and except as provided for in
Paragraph 12, below, if this Agreement is terminated, any options not previously
vested shall become null and void.  The options and the shares of stock issuable
upon exercise thereof are personal to the Employee and shall be subject to the
restrictions of applicable Federal and state securities laws.
 
 
2

--------------------------------------------------------------------------------

 


8.           Additional Benefits.  The Employee shall be entitled to all
additional benefits provided to the other employees of SDSS.


9.           Reimbursement of Expenses.  The Employee shall be reimbursed by
SDSS for reasonable itemized expenses incurred in the normal performance of the
Employee’s duties hereunder.


10.           Vacations.  During the term of this Amended and Restated
Employment Agreement, the Employee shall be entitled to paid annual vacation
time of not less than three (3) weeks, at a time or times, during which time the
compensation payable under Paragraph 6 of this Amerced and Restated Employment
Agreement shall be paid in full as normally paid.


11.           Temporary Absences.  The compensation payable to the Employee
under this Amended and Restated Employment Agreement shall not be reduced or
otherwise adjusted as a result of temporary absences for sick or personal days,
not exceeding a total of five (5) days each calendar year.


12.           Directors’ and Officers’ Liability Insurance.  SDSS shall obtain
and shall keep in full force directors’ and officers’ insurance covering the
Employee’s services as the Chief Executive Officer of SDSS, which insurance
shall provide coverage to the fullest extent permitted by applicable law.  Any
failure by SDSS to obtain or to keep in force such insurance shall be deemed a
material breach by SDSS of this Amended and Restated Agreement and shall
automatically terminate this Amended and Restated Agreement as of the date when
such insurance does not exist, except that the Employee shall thereafter have
the right to receive and to exercise all options granted or to be granted to him
pursuant to Paragraph 7, above, up to a maximum of 6.000,000 options.


13.           Death or Substantial Disability.  In the event of the Employee’s
death or substantial disability, as hereinafter defined, the compensation
payable to him under Paragraph 6 and Paragraph 7 of this Amended and Restated
Employment Agreement shall cease as of the end of the week in which death or
substantial disability has occurred, and SDSS may (but shall not be required to)
terminate this Amended and Restated Employment Agreement.  For purposes of this
Amended and Restated Employment Agreement, the phrase substantial disability
shall mean the incapacity of the Employee to perform his customary services by
reason of illness, accident or any other reason (other than breach by the
Employee) for a period in excess of thirty (30) consecutive days or sixty (60)
days in any rolling twelve month period.


14.           Non-Competition and Non-Solicitation.  As long as the Employee is
employed by or otherwise affiliated with SDSS in any capacity and provided that
SDSS is still operating as a commercially viable business, the Employee shall
not directly or indirectly:
 
 
3

--------------------------------------------------------------------------------

 


14.1.           Attempt in any manner to persuade any customer of SDSS to cease
to do business or to reduce the amount of business which any such customer has
customarily done or contemplates doing with SDSS, whether or not the
relationship between SDSS and such customer was originally established in whole
or in part through the Employee’s efforts.


14.2.           Employ or attempt to employ or assist anyone else in employing
any person who is in the employ of SDSS.


14.3.           Employ or render any services to any person, firm or corporation
that is a customer of SDSS or is in a business similar to or competitive with
SDSS, or engage in such business on his own account as an individual, partner,
shareholder, director, officer, principal, agent or employee, or in any other
relationship or capacity whatsoever without the prior written consent of SDSS,
which consent may be conditioned upon reasonable assurances by the Employee that
“confidential information or trade secret of SDSS,” as defined in Paragraph 16
of this Amended and Restated Employment Agreement, will not be used or
disclosed.  As used throughout this Paragraph 14, the term “customer” shall
mean:  (a) anyone or any entity who or that is then a customer of SDSS; (b)
anyone or any entity who or that was a customer of SDSS at any time during the
one (1) year period immediately preceding the date of this Amended and Restated
Employment Agreement, and (c) any prospective customers to which SDSS had made a
presentation (or similar offering of services) within a period of ninety (90)
days immediately preceding the date of this Amended and Restated Employment
Agreement.


14.4.           Hold stock in or be otherwise interested (as an employee,
director, officer, independent contractor, employee or otherwise) in any other
enterprise with an office in the continental United States which engages in any
business directly competitive with the current activities of SDSS without the
prior written consent of SDSS, which consent may be conditioned upon reasonable
assurances by the Employee that “confidential information or trade secret of
SDSS,” as defined in Paragraph 16 of this Amended and Restated Employment
Agreement, will not be used or disclosed.


15.           Corporate Opportunities.  The Employee shall not enter into
transactions for his own account that may be considered to be competitive with
or a business opportunity that may be beneficial to SDSS.  The Employee shall
account to SDSS and hold as trustee for it any property, profit or benefit
received or derived by him from his use or appropriation of the property or the
opportunities of SDSS, including, but not limited to, information developed
exclusively for and opportunities expressly offered to SDSS.


16.           Trade Secrets.  At no time, either during the term of his
employment or at any time thereafter, shall the Employee disclose to any person,
firm or corporation or use, directly or indirectly, for his own benefit or the
benefit of any other person, firm or corporation, any confidential information
or trade secret of SDSS or any customer of SDSS or utilize such confidential
information or trade secret for his own benefit or for the benefit of third
parties, except pursuant to a lawful order of a court of competent
jurisdiction.  The terms “confidential information or trade secret of SDSS”
shall include, without limitation, the customer lists, financial reports and
projections, business plans, product introductions and test results, processes,
sales volume and overall project profits, corporate or trade names, and such
other information pertaining to SDSS and its customers as would reasonably be
considered confidential or proprietary.  The terms “confidential information or
trade secret of SDSS” do not include any information which becomes generally
available to the public other than by breach of this Amended and restated
Employment Agreement.

 
4

--------------------------------------------------------------------------------

 
 
17.           Injunctive Relief.  If the Employee commits a breach or threatens
to commit a breach of any of the provisions of Paragraphs 15 or 16, above, SDSS
shall have the right to have those provisions of this Amended and Restated
Employment Agreement specifically enforced by any court having equity
jurisdiction without being required to post a bond or other security and without
having to prove the inadequacy of the available remedies at law, it being
expressly acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to SDSS and that money damages will not provide an
adequate remedy to SDSS.  In addition, SDSS may take any such other actions and
seek other remedies available to it under law or in equity and shall be entitled
to any and all damages it can show it has sustained by reason of such breach.


18.           No Breaches.  The Employee represents that his execution of this
Amended and Restated Employment Agreement and the performance of his duties
required hereunder will not be a breach of any other agreement to which he is a
party.


19.           Events of Default and Remedies.  The repeated failure, refusal or
neglect of the Employee, other than by reason of disability, to report or to
render his services when and as required hereunder, or to perform any covenant
or condition of this Amended and Restated Employment Agreement on his part to be
kept or performed, shall be an event of default hereunder and SDSS may terminate
this Amended and Restated Employment Agreement if any such event or default
shall occur and continue during the term hereof, as provided in Paragraph 20,
below.


20.           Termination.  In addition to such rights of termination as are
otherwise set forth in this Amended and Restated Employment Agreement, SDSS
shall have the additional right to terminate this Amended and Restated
Employment Agreement for cause in the event of the Employee’s material breach in
the performance of his duties hereunder.  SDSS shall thereupon be relieved of
all obligations to the Employee under this Amended and Restated Employment
Agreement accruing from and after the date of the occurrence of such breach.


20.1.           If the Employee engages in activities or conduct which SDSS
contends is a material breach of the Employee’s obligations under this Amended
and Restated Employment Agreement, SDSS shall deliver a notice in writing to the
Employee to terminate such activities or conduct.  If the Employee fails to take
affirmative steps to cure or terminate the complained of activities or conduct
on or before the expiration of ten (10) days following receipt of said notice,
then the Employee shall be deemed in material breach hereunder.  In that event,
SDSS shall have the right to immediately thereafter terminate this Amended and
Restated Employment Agreement.  The provisions for notice of default and time to
cure prior to termination shall not apply in the case of fraudulent conduct or
dishonesty, or any other cause incapable of being cured, in which event SDSS may
terminate this Amended and Restated Employment Agreement immediately and without
prior notice.  The right of termination contained in this Paragraph 20.1 shall
not preclude SDSS from exercising any other right it may have either pursuant to
the other terms of this Amended and Restated Employment Agreement or by law.
 
 
5

--------------------------------------------------------------------------------

 


21.           Notices.  All non-routine notices which either party is required
or may desire to give or make to the other party hereunder shall be in
writing.  Notice to SDSS shall be considered given when personally delivered and
receipted or three (3) days after being mailed by first class mail postage
prepaid addressed to the Chairman of the Board of Directors in care of SDSS at
the address of the Principal Office.  Notice to the Employee shall be considered
given when personally delivered and receipted or three (3) days after being
mailed by first class mail postage prepaid addressed to the Employee at the
address first above written, unless the Employee has given SDSS a notice of a
different address.


22.           Miscellaneous.  This Amended and Restated Employment Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
parties in connection herewith.  Neither SDSS nor the Employee shall be bound in
any manner by any promises, statements, representations or information made,
given or furnished by any person representing or purporting to represent SDSS or
the Employee except to the extent that such promises, statements,
representations or information are expressly set forth in this Amended and
Restated Employment Agreement.  This Amended and Restated Employment Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and to be performed entirely within New
York.  The headings of the various paragraphs of this Amended and Restated
Employment Agreement are inserted for convenience of reference only and are
under no circumstances to be a part of, or construed as a part of, this Amended
and Restated Employment Agreement.  This Amended and Restated Employment
Agreement shall be binding upon and inure to the benefit of the respective
heirs, successors, and assigns of the parties.


23.           Execution in Counterparts.  This Amended and Restated Employment
Agreement may be executed in counterparts and by facsimile, each of which shall
be deemed to be an original and all of which, when taken together, shall
constitute but one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Employment Agreement, in duplicate originals as of the day and year
first above written.


SUSPECT DETECTION SYSTEMS, INC.




By:          /s/Yoav Krill
Name:      Yoav Krill
Title:        Chairman of the Board of Directors






                    
/s/ Gil Bosidan  
GIL BOOSIDAN
 
 
 
 
 7

--------------------------------------------------------------------------------


